384 U.S. 985
86 S.Ct. 1902
16 L.Ed.2d 1003
Jesse James GILBERT, petitioner,v.CALIFORNIA.
No. 1600, Misc.
June 13, 1966.

Motion for leave to proceed in forma pauperis granted. Petition for writ of certiorari to the Supreme Court of California granted limited to Questions 2, 3, 4, and 5 of the petition which read as follows:
'2. Whether a criminal defendant's constitutional right to due process of law and his guarantee against self-incrimination were violated where the conviction of petitioner Gilbert was based substantially upon the out-of-court declaration of his co-defendant King which recited Gilbert's participation in robbery, kidnapping and murder and King's in court confession which the California Court has ruled as a matter of state law was impelled by the wrongful admission of King's hearsay statements?
'3. Whether a criminal defendant's constitutional protection against unreasonable search and seizure was violated where a conviction was had upon a capital offense and sentence of death was rendered upon eyewitness identification that was based, in whole or in part, upon a viewing by such witnesses of four protographs that were seized by the F.B.I. from petitioner's locked private apartment without either an arrest or search warrant at a time when an arrest had not been made and could not be made, all contrary to the fair administration of criminal justice and due process provisions of the United States Constitution?
'4. Whether a criminal defendant's constitutional right to counsel was violated where he was convicted of a capital offense and sentenced to death upon eyewitness testimony that was based, in whole or in part, upon a viewing by such witnesses of unlawfully sized photographs prior to their attendance at a police line-up where petitioner was compelled to appear, without notice, and his attorney was not given opportunity to be present, all contrary to the fair administration of criminal justice and due process provisions of the United States Constitution?
'5. Whether a criminal defendant's constitutional right to the assistance of counsel was violated where following his arrest by the Federal Bureau of Investigation he demanded the protections afforded by presence of counsel and, that same evening, an F.B.I. agent took handwriting exemplars from him that were subsequently used against him at trial of a capital offense, all contrary to the fair administration of criminal justice and due process provisions of the United States Constitution?'


1
Case transferred to the appellate docket.